       CASE 0:20-cv-01117-PJS-HB Document 6 Filed 09/02/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Noah J. McCourt,
                                                      Civil No. 20-cv-1117 (PJS/HB)
                     Plaintiff,

v.
                                                        ORDER ON REPORT
State of Minnesota and Tim Walz,                      AND RECOMMENDATION

                     Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;
       2.     This action is DISMISSED WITHOUT PREJUDICE under Federal Rule
              of Civil Procedure 41(b) for failure to prosecute; and

       3.     Plaintiff’s Application to Proceed in District court Without Prepaying Fees
              or Costs [Doc. No. 2] is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 9/2/20
                                         PATRICK J. SCHILTZ
                                         United States District Judge
